                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JAMES P. SCANLAN, on behalf of himself
and all others similarly situated

                         Plaintiff              Case No. 18-4040

-vs.-
                                         PLAINTIFF’S MOTION FOR LEAVE
AMERICAN AIRLINES GROUP, INC. and            TO AMEND COMPLAINT
AMERICAN AIRLINES, INC.

                         Defendants
                                        INTRODUCTION

       Plaintiffs respectfully request the Court’s leave to amend their Amended Complaint

(“FAC”). Plaintiffs propose to file a Second Amended Complaint (“SAC”) that adds a breach of

contract claim against Defendant American Airlines Group, Inc. (“AAG”) for failing to follow

the terms of AAG’s Profit Sharing Plan by not crediting military service when calculating the

profit sharing awards of American Airlines pilots. It was only in the past two weeks that

Plaintiff confirmed the facts to support this breach of contract claim and discern that pilots are

the only members of the proposed Profit Sharing Class who have such a claim.

       As demonstrated below, Plaintiff’s proposed amendment is not prejudicial, untimely, or

futile. To the contrary, the proposed amendment adds a legal claim and factual allegations

unavailable at the time of Plaintiff’s filing of the original Complaint and First Amended

Complaint. Permitting the proposed amendment will not require a delay of the schedule or

prejudice Defendants’ ability to take discovery in this case or prepare its case for trial. Under the

rules permitting liberal amendment, Plaintiffs should be granted leave to amend their FAC.

                     FACTUAL AND PROCEDURAL BACKGROUND

       On September 19, 2018, Plaintiff James Scanlan filed the original Complaint in this

putative class action alleging that Defendants violated USERRA by failing to take his military

service into account when determining his profit-sharing award under AAG’s Profit Sharing

Plan. ECF No. 1. On January 7, 2019, before Defendants had filed any responsive pleading,

Plaintiff amended the Complaint as a matter of right and filed the Amended Complaint. The

Amended Complaint added a new USERRA claim that challenges Defendant American

Airlines’s (“American”) failure to pay employees who took short-term military leave while

simultaneously paying employees who took comparable leaves such as jury duty and



                                                  2
bereavement leave. ECF No. 13. On April 2, 2019, the Court denied Defendants’ motion to

transfer the action. ECF No. 32.

       On April 9, 2019, Defendants moved to dismiss the First Amended Complaint, and on

June 18, 2019, the Court denied the motion to dismiss in part and granted it in part. Scanlan v.

Am. Airlines Grp., Inc., 384 F. Supp. 3d 520 (E.D. Pa. 2019). In that order, the court dismissed

Plaintiff’s claim under USERRA § 4318 in which Plaintiff claimed that the Profit Sharing Plan

was a pension plan under USERRA and, therefore, had to credit all military service when

calculating profit sharing benefits for Plaintiffs and other reservist employees. Id. at 531. But the

Court held that Plaintiff had stated two claims: first, Plaintiff’s claim under USERRA § 4316(b)

that Defendants are required to provide paid leave to American employees who take short-term

military leave because it gives paid leave to employees who take comparable leaves; and second,

Plaintiff’s claim under § 4316(b) that AAG is required to credit periods of military service when

calculating profit sharing awards because AAG credits comparable periods of leave such as jury

duty and bereavement leave. Id. at 528-29.

       From the fall of 2019 through February 2020, the parties have engaged in written

discovery, including issuing and responding to document requests and interrogatories. Despite

the fact that Plaintiff’s earliest discovery requests sought complete copies of the Profit Sharing

Plan documents and the 401(k) plan documents from which the Profit Sharing Plan’s definition

of “compensation” is derived, Defendants did not complete production of these documents until

January 29, 2020. Declaration of Colin M. Downes ¶ 2.

       On February 14, 2020, Plaintiff’s counsel took a 30(b)(6) deposition of Defendants’

corporate witness regarding the Profit Sharing Plan. During that deposition, the Defendants’

witness offered testimony that confirmed the Profit Sharing Plan document takes its definition of



                                                 3
“Eligible Earnings” from the term “Compensation” as defined in employees’ respective 401(k)

plans, Declaration of Colin M. Downes Ex. 1 at 51:20-52:1, 52:23-53:2. And in the case of

pilots, who make up a lion’s share of the proposed Class Members in this case, their 401(k) plan

defines “Compensation” to include the amount of earnings that employees would have received

had they been compensated during periods of military leave. Id. at 67:10-22; 74:8-13.

       This 30(b)(6) testimony confirmed that that under the terms of the Profit Sharing Plan

documents, AAG is required to credit pilots’ military service when calculating profit sharing

awards. This is an independent duty that the terms of the Profit Sharing Plan impose on

Defendant AAG, regardless of whether USERRA § 4316(b) requires military leave and

comparable leaves to be treated the same for the purposes of profit sharing rights or benefits.

And, as the 30(b)(6) witness confirmed, because Defendant AAG has not credited any military

service for pilots when calculating profit sharing awards, AAG Dep. (Finn) at 56:8-11, 69:25-

70:5, it is now clear that Defendant AAG has violated the terms of the Profit Sharing Plan with

respect to the American pilots—whether or not the same failure to credit military leave for pilots

violated USERRA § 4316(b).

       Because Defendants’ January 29, 2020 document production and February 14, 2020

testimony together put Plaintiff on notice that AAG had violated the terms of the Profit Sharing

Plan by not crediting military leave for pilots with American (and not necessarily other

employees or members of the Profit Sharing Class who took military leave), Plaintiff now seeks

to amend the First Amended Complaint to add an additional claim for breach of contract for the

American pilots who are members of the proposed Profit Sharing Class.




                                                 4
                   THE PROPOSED SECOND AMENDED COMPLAINT

       In the proposed Second Amended Complaint, Plaintiff proposes to add a breach of

contract claim against Defendant AAG on behalf of a subclass of the proposed Profit Sharing

Class that is made up of American Pilots (i.e., an American Pilot Profit Sharing Subclass), along

with factual allegations to support that claim. The breach of contract claim asserts that the terms

of the Profit Sharing Plan, read in conjunction with the Pilots’ 401(k) Plan, require AAG to

credit the military service of all American pilots, and that AAG failed to credit such military

service in contravention of the Profit Sharing Plan’s terms.

       In addition, the proposed Second Amended Complaint (1) eliminates the USERRA §

4318 retirement claim that the Court dismissed with prejudice in its motion to dismiss order, see

Scanlan, 384 F. Supp. 3d at 531, (2) eliminates the factual allegation that sick leave and union

duty are comparable to short-term military duty, as Plaintiff does not intend to advance the

argument in this litigation that those two types of leaves are comparable to short-term military

leave, and (3) modifies the proposed class definition to add an American Pilot Profit Sharing

Subclass and to exclude three small groups of workers from the proposed Classes: employees in

American’s passenger service work group, employees in US Airways’ legacy fleet service work

group, and employees in US Airways’ legacy maintenance control technician work group.

       A copy of the proposed Second Amended Complaint is attached as Exhibit 2 to the

Declaration of Colin M. Downes filed herewith. A copy showing in tracked changes the

differences from the Amended Complaint is attached as Exhibit 3.




                                                 5
                                          ARGUMENT

I.     Motions to Amend Are Liberally Granted Under Rule 15

       Rule 15 embodies a liberal policy under which courts have broad discretion to permit

amendments to pleadings. See Fed. R. Civ. P. 15(a)(2) (“The court should freely give leave [to

amend] when justice so requires.”). “[M]otions to amend pleadings should be liberally granted.”

Long v. Wilson, 393 F.3d 390, 400 (3d Cir. 2004).

       It has been established for decades that leave should be granted unless the party opposing

the amendment shows that it is the product of “undue delay, bad faith or dilatory motive on the

part of the movant, repeated failure to cure deficiencies by amendments previously allowed,

undue prejudice to the opposing party by virtue of allowance of the amendment, [or] futility[.]”

Foman v. Davis, 371 U.S. 178, 182 (1962). Accordingly, a district court may deny a motion for

leave to amend only if the court finds: undue delay, bad faith, dilatory motive, prejudice, or

futility. Menkes v. 3M Co., No. 17 Civ. 0573, 2018 WL 2298620, at *13 (E.D. Pa. May 21,

2018) (citing In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1434 (3d Cir. 1997)).

“Only when these factors suggest that amendment would be ‘unjust’ should the court deny

leave.” Arthur v. Maersk, 434 F.3d 196, 203 (3d Cir. 2006) (internal citations omitted).

       Rule 15(a)(2) places the burden to make a showing of undue delay, bad faith, dilatory

motive, prejudice, or futility on the party opposing the amendment. Hildebrand v. Dentsply Int’l,

Inc., 264 F.R.D. 192, 197 (E.D. Pa. 2010). The touchstone of this is a showing of prejudice to the

party opposing the amendment. Race Tires Am., Inc. v. Hoosier Racing Tire Corp., 614 F.3d 57,

84 (3d Cir. 2010); Heyl & Patterson Int’l, Inc. v. F.D. Rich Housing of the V.I., Inc., 663 F.2d

419, 425 (3d Cir. 1981); Teva Pharm. USA, Inc. v. Amgen, Inc., No. 09 Civ. 5675, 2010 WL

11558270, at *2 (E.D. Pa. Nov. 19, 2010). Thus, “[i]f no prejudice is found, then leave normally



                                                 6
will be granted.” 6 Charles Alan Wright & Arthur R. Miller, Fed. Practice and Procedure § 1484

(3d ed.).

II.     The Proposed Amendment Satisfies Rule 15.

        A.     Each of the Rule 15 Factors Favors Allowing Plaintiffs to Amend.

        The Court should grant Plaintiffs’ motion for leave to file the Second Amended

Complaint, because Defendants cannot establish that: (1) there is undue delay; (2) Plaintiffs

bring this motion in bad faith or for dilatory motives; (3) the amended complaint would be futile;

or (4) Defendants will be prejudiced if amendment were allowed at this juncture. See Menkes,

2018 WL 2298620, at *13.

               1.     Plaintiffs Have Not Delayed in Moving to Amend.

        When determining whether to grant a motion to amend, courts consider whether there has

been undue delay in moving to amend. Foman, 371 U.S. at 182; Menkes, 2018 WL 2298620, at

*13. “The mere passage of time does not require that a motion to amend a complaint be denied

on grounds of delay.” Fehr v. Sus-Q Cyber Chapter Sch., No. 13 Civ. 1871, 2015 WL 769721,

at *1 (M.D. Pa. Feb. 23, 2015) (citing Adams v. Gould, Inc., 739 F.2d 858, 868 (3d Cir. 1984)).

“In fact, delay alone is an insufficient ground to deny leave to amend.” Id. (citing Cornell &

Co., Inc. v. Occupational Safety & Health Review Comm’n., 573 F.2d 820, 823 (3d Cir. 1978)).

        Leave to amend for undue delay has been denied in limited circumstances, such as when

amendments have been classified as “eleventh hour” and dilatory. Fraser v. Nationwide Mut.

Ins. Co., 352 F.3d 107, 116 (3d Cir. 2003) (finding lower court did not abuse its discretion in

denying leave to amend where plaintiff moved for amendment the day before his opposition to

summary judgment motion was due); Rolo v. City Inv’g Co. Liquidating Trust, 155 F.3d 644,

654–55 (3d Cir. 1998) (rejecting proposed second amended complaint where plaintiffs were



                                                 7
repleading facts that could have been pled earlier). While a court may look to the moving party’s

reasons for not moving to amend sooner, unless the delay prejudices the non-moving party, a

movant need not establish a compelling reason for its delay. Astrazeneca AB v. Ranbaxy Pharm.,

Inc., No. 05 Civ. 5553, 2008 WL 5272018, at *6, (D.N.J. Dec. 15, 2008) (citing Heyl &

Patterson Int’l, Inc., 663 F.2d at 426).

       Here, Plaintiff has exercised diligence in moving to amend. Plaintiff has sought to amend

within a month of receiving the Profit Sharing Plan and 401(k) documents establishing the scope

of the potential class and within two weeks of a Rule 30(b)(6) deposition that confirmed how the

terms of the Profit Sharing Plan require AAG to credit military service when calculating profit

sharing awards for pilots (but not necessarily other work groups), leading Plaintiff to believe that

he and other American pilots (but not necessarily other proposed Profit Sharing Class Members)

may assert a breach of contract regarding the terms of the Profit Sharing Plan. This proposed

amendment comes long before the close of discovery and trial. Even though the parties have

engaged in a modest amount of discovery related to class certification, the Court has not yet

entered a scheduling order for the remaining merits discovery, any summary judgment motion,

or trial, and will set those dates after ruling on the class certification motion. Moreover, adding a

single claim for breach of contract will not materially expand the scope of discovery or the scope

of this litigation. If any additional discovery is needed on the breach of contract claim, it will

pale in comparison to the additional discovery that will occur in this case between a class

certification order and the close of discovery.

       For these reasons, Plaintiff’s motion for leave to amend is timely.




                                                  8
               2.      Defendants Cannot Show Bad Faith or Dilatory Motive.

       As with undue delay, in assessing bad faith and dilatory motive, courts look to the

reasons why a party did not seek to amend earlier. Foman, 371 U.S. at 182 (coupling “bad faith”

together with “dilatory motive”); Adams, 739 F.2d at 868. Courts may find prejudicial delays to

the non-moving party and may infer bad faith on the part of a plaintiff who waits months after

the discovery of new evidence or until summary judgment motions are filed. See Cureton v.

NCAA, 252 F.3d 267, 273-74 (3d Cir. 2001); Whitman v. Proconex, Inc., No. 08 Civ. 2667, 2009

WL 113740, at *3 (E.D. Pa. 2009). The scope of judicial inquiry is limited to whether the motion

to amend itself is being made in bad faith, not whether the original complaint was filed in bad

faith or whether conduct outside the motion to amend amounts to bad faith. See J.E. Mamiye &

Sons, Inc. v. Fidelity Bank, 813 F.2d 610, 614 (3d Cir. 1987) (“[T]he question . . . of bad faith,

requires that we focus on the plaintiffs’ motives for not amending their complaint . . . earlier”)

(quoting Adams, 739 F.2d at 868); Trueposition, Inc., 2002 WL 1558531, at *1-2.

       Here, there is no evidence of intentional delay, bad faith, or dilatory motive. As

described above, Plaintiff sought leave to amend within less than two weeks after his counsel

took a deposition that allowed Plaintiff to confirm that the Profit Sharing Plan’s terms require

pilots’ military service to be credited when calculating profit sharing awards and the scope of the

class entitled to assert such a claim, and about a month after Defendants produced the documents

that are relevant to this issue. Because Plaintiff brings this amendment in good faith without

dilatory motive, leave to amend should be granted.

               3.      The Proposed Amendment Is Not Futile.

       In determining whether an amendment would be futile, a court applies the same standards

applicable to a motion to dismiss pursuant to Rule 12(b)(6). Shane v. Fauver, 213 F.3d 113, 115



                                                  9
(3d Cir. 2000); Ndubizu v. Drexel Univ., No. 07 Civ. 3068, 2009 WL 3459182, at *3 (E.D. Pa.

Oct. 26, 2009). Thus, all allegations in the proposed amendments must be accepted as true “as

well as the reasonable inferences that can be drawn from them.” Brown v. Phillip Morris, Inc.,

250 F.3d 789, 796 (3d Cir. 2001).

       But “[t]his does not require the parties to engage in the equivalent of substantive motion

practice upon the new proposed claim or defense[.]” Ndubizu, 2009 WL 3459182, at *3 (quoting

Harrison Beverage Co. v. Dribeck Importers, Inc., 133 F.R.D. 463, 468-69 (D.N.J. 1990)). “The

court must only determine whether the newly asserted claim[] ‘appear[s] to be sufficiently well

grounded in fact or law that it is not a frivolous pursuit.’” Id. (quoting Harrison, 133 F.R.D. at

468-69); see also Miller v. Beneficial Mgmt. Corp., 844 F. Supp. 990, 1001 (D.N.J. 1993)

(explaining “the futility of an amendment may only serve as a basis for denial of leave to amend

where the proposed amendment is frivolous or advances a claim that is legally insufficient on its

face”) (internal citation and quotation marks omitted). Moreover, “[g]iven the liberal standard

applied to the amendment of pleadings, courts place a heavy burden on opponents who wish to

declare a proposed amendment futile.” Le v. Five Fathoms, Inc., No. 91 Civ. 3168, 1992 WL

471246, at *2 (D.N.J. Aug. 14, 1992).

       Plaintiffs’ proposed amendment cannot be futile. It adds a simple and straightforward

breach of contract claim that asserts that the terms of the Profit Sharing Plan, when read in

conjunction with the pilots’ 401(k) plan, require AAG to credit all military service of pilots, and

that AAG has breached the terms of the Profit Sharing Plan by not crediting any such military

service when calculating profit sharing awards for pilots. Because Defendants cannot prove that

Plaintiffs’ amendment is futile, it should be allowed to proceed.




                                                 10
               4.      Defendants Cannot Show They Will Be Prejudiced by Amendment.

       Rule 15(a)(2) focuses on whether an amendment will prejudice the non-moving party and

requires the party opposing the amendment to make such a showing. See Race Tires Am., Inc.,

614 F.3d at 84; see also Cureton, 252 F.3d at 273 (“The issue of prejudice requires that we focus

on the hardship to the defendants if the amendment were permitted.”). “But the non-moving

party must do more than merely claim prejudice.” Bechtel v. Robinson, 886 F.2d 644, 652 (3d

Cir. 1989). “To state a cognizable claim of prejudice, the defendant must establish that it would

be ‘unfairly disadvantaged or deprived of the opportunity to present facts or evidence which it

would have offered’ had the allegations in the amended complaint been timely made.” Synthes,

Inc. v. Marotta, 281 F.R.D. 217, 228 (E.D. Pa. 2012) (quoting Pegasus Int’l, Inc. v. Crescent

Mfg. Co., No. 06 Civ. 2943, 2007 WL 1030457, at *5 (E.D. Pa. Apr. 2, 2007)).

       Prejudice involves the serious impairment of the defendant’s ability to present its case.

Dole v. Arco Chem. Co., 921 F.2d 484, 488 (3d Cir. 1990). In deciding whether the proposed

amendment would unfairly prejudice the opposing party, courts consider whether permitting the

amendment would: (1) require defendants to “expend significant additional resources to conduct

discovery and prepare for trial”; (2) “significantly delay the resolution of the dispute”; or (3)

prevent a party from “bringing a timely action in another jurisdiction.” Long, 393 F.3d at 400

(quoting Block v. First Blood Assocs., 988 F.2d 344, 350 (2d Cir. 1993)). However, the need for

additional discovery due to amendment does not, without more, prejudice the non-moving party.

Synthes, Inc., 281 F.R.D. at 228; accord Dole, 921 F.2d at 488. Even when a proposed amended

complaint adds substantive allegations against a defendant or adds new defendants, where such

new defendants are related to the existing ones or where “[t]he evidence required to meet these




                                                 11
new allegations is substantially similar to that which was originally required,” prejudice does not

exist. Pegasus Int’l, 2007 WL 1030457, at *5 (quoting Dole, 921 F.2d at 488).

          Plaintiffs’ proposed amendment is not prejudicial to Defendants because they will not be

disadvantaged or deprived of any opportunity to present facts or evidence. The resolution of the

suit will not be delayed, and Defendants will not have to spend any additional resources because

of the amendment. Defendants will have the same opportunity to take discovery and prepare for

trial without any material increase in the expense or any delay in the schedule.

          Nor are Defendants prejudiced by the other proposed amendments. The Second Amended

Complaint would eliminate a claim that the Court has already dismissed and eliminate factual

allegations about union duty and sick leave being comparable to short-term military leave. If

anything, Defendants will benefit by these changes that limit the scope of Plaintiffs’ claims, as

opposed to suffering prejudice.

          Nor would narrowing the class definition prejudice Defendants. Eliminating three small

work groups from the definitions of the proposed Classes limits the potential liability of

Defendants. And it is well established that a plaintiff may modify the class definition in the

Complaint consistent with the class definition the plaintiff proposes to the court in its class

certification motion. “Modifying a class definition is contemplated by the Federal Rules of Civil

Procedure, see Fed. R. Civ.P. 23(c)(1), and a court ‘is not bound by the class definition proposed

in the complaint . . . .’” Allen v. Holiday Universal, 249 F.R.D. 166, 171 n. 2 (E.D. Pa. 2008)

(quoting Robidoux v. Celani, 987 F.2d 931, 937 (2d Cir. 1993)); see Gates v. Rohm & Haas Co.,

265 F.R.D. 208, 215 n.10 (E.D. Pa. 2010) (citing Robidoux, 987 F.2d at 937) (noting that

Plaintiffs were permitted to substantially modify the proposed class definition in their reply

brief).



                                                 12
       Accordingly, Defendants cannot show that they will be prejudiced by the proposed

amendments.

                                         CONCLUSION

       For the reasons stated herein, Plaintiffs respectfully request that the Court grant

Plaintiffs’ Motion to Amend and permit them to file the proposed Second Amended Class Action

Complaint.

Dated: February 27, 2020                             Respectfully submitted,



                                                     R. Joseph Barton (admitted pro hac vice)
                                                     Colin M. Downes (admitted pro hac vice)
                                                     BLOCK & LEVITON LLP
                                                     1735 20th Street NW
                                                     Washington D.C. 20009
                                                     Telephone: (202) 734-7046
                                                     Fax: (617) 507-6020
                                                     Email: jbarton@blockesq.com
                                                     Email: colin@blockesq.com

                                                     Peter Romer-Friedman (admitted pro hac
                                                     vice)
                                                     GUPTA WESSLER PLLC
                                                     1900 L Street, NW, Suite 312
                                                     Washington, D.C. 20036
                                                     Telephone: (202) 888-1741
                                                     Email: peter@guptawessler.com

                                                     Michael J. Scimone (admitted pro hac vice)
                                                     OUTTEN & GOLDEN LLP
                                                     685 Third Avenue, 25th Floor
                                                     New York, New York 10017
                                                     Telephone (212) 245-1000
                                                     Email: mscimone@outtengolden.com

                                                     Hannah Cole-Chu (admitted pro hac vice)
                                                     OUTTEN & GOLDEN LLP
                                                     601 Massachusetts Avenue NW, Suite 200W
                                                     Washington, D.C. 20001
                                                     Telephone: (202) 847-4400

                                                13
     Email: hcolechu@outtengolden.com

     Matthew Z. Crotty (admitted pro hac vice)
     CROTTY & SON LAW FIRM, PLLC
     905 W. Riverside Ave. Suite 404
     Spokane, WA 99201
     Tel: (509) 850-7011
     Email:matt@crottyandson.com

     Thomas G. Jarrard (admitted pro hac vice)
     LAW OFFICE OF
     THOMAS G. JARRARD LLC
     1020 N. Washington St.
     Spokane, WA 99201
     Tel: (425) 239-7290
     Fax: (509) 326-2932
     Email: Tjarrard@att.net

     Adam Garner
     THE GARNER FIRM LTD.
     1515 Market St. Suite 1200
     Philadelphia PA 19102
     Telephone: (215) 645-5955
     Facsimile: (215) 645-5960
     Email: adam@garnerltd.com

     Attorneys for Plaintiff




14
                                 CERTIFICATE OF SERVICE

       I, Ming Siegel, hereby certify that on February 27, 2020, I electronically filed the

foregoing Plaintiffs’ Motion for Leave to Amend Complaint using the CM/ECF system, which

will send notification of such filing to counsel at the email addresses registered with the system.




                                           Ming Siegel




                                                 15
